Name: Council Regulation (EC) No 1541/95 of 29 June 1995 fixing the basic price and the standard quality for pig carcases for the period 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  prices;  marketing
 Date Published: nan

 No L 148/22 | EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC ) No 1541 /95 of 29 June 1995 fixing the basic price and the standard quality for pig carcases for the period 1 July 1995 to 30 June 1996 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation ( EEC ) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( ¢'), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation ( EEC ) No 2759/75 for a standard quality defined by reference to Council Regulation ( EEC ) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases ( 5 ), HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1995 to 30 June 1996, the basic price for slaughtered pigs of the standard quality shall be ECU 1 509,39 per tonne . Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content, determined in accordance with Article 2 ( 2 ) and ( 3 ) of Regulation ( EEC ) No 3220/84 , as follows : ( a ) carcases weighing 60 to less than 120 kilograms : grade E; ( b ) carcases weighing 120 to 180 kilograms: grade R. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 282, 1 . 11 . 1975 , p . 1 . Regulation as last amended by Regulation ( EC ) No 3290/94 ( OJ No L 349, 31 . 12 . 1994, p . 105 ). ( 2 ) OJ No C 99, 21 . 4 . 1995 , p. 28 . (') OJ No L 151 , 19 . 6 . 1995 . ( 4 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 . ( ) OJ No L 301 , 20 . 11 . 1984, p . 1 . Regulation as last amended by Regulation (EC) No 3513/93 (OJ No L 320, 22 . 12 . 1993 , p . 5 ).